Continuation: The request for consideration has been considered but does not place the application in condition for allowance for the reasons below.
	Applicants argue that Hirsch et al. could not be loaded with less than 15 % less drug and present a declaration that the particles made following the teachings of Hirsh do not provide production of non swelling coated resins loaded with less than 15 % wt drug. 
	In response, the Examiner respectfully submits that this is not found persuasive because the ibuprofen was loaded with double loading heated method. Hirsch does not limit the teachings and Applicants point to in the declaration the Examples of para 0112 where the resin is heated to 90° (paragraph 14 of declaration). The Examiner concedes that Applicants have shown one embodiment of Hirsch that is ineffective however, Applicants are limiting Hirsch to one embodiment. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Furthermore, Applicant is arguing the rejection individually as the rejection was not over Hirsh solely, but the combination of Hirsh et al., Hall et al., Olon et al., Franz et al. and Di Martino et al. which disclose preferred concentrations of thyroid hormones in amounts that overlap. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In looking at the instant specification, the instant specification discloses “another example of the present invention includes a method of making a pharmaceutical composition comprising: attaching one or more thyroid hormones or analog thereof with ion-exchange resin particles to form drug-resin particles” (para 0052). Paragraphs 0010 and 0013 also discloses “attaching thyroid hormone(s) or analogs thereof to ion-exchange resin particles to form drug-resin particles”. The binding does include geometric dilution (para 0047) which a well-known method. Paragraph 0048 of the instant specification discloses “the T4, T3, and/or analogs thereof, can be attached to ion-exchange resin particles are acidic cation exchange resins. For example, the ion-exchange resin particles can be basic anion exchange resin. The resin may be further coated, e.g., coating of the one or more modified release drug resin particles comprises a triggered-release coating that is triggered by a pH change”. 
	In looking to Hirsh et al, the reference discloses “other entities can also be other drugs, which can be on resins or coated while on resins; or may be present as particulates or in solution or dispersion, with or without coatings for control of release. Other entities could be instead, or in addition, be dissolved in a carrier or solvent, or, especially if liquid (but not exclusively), could comprise at least a portion of a carrier or solvent for the drug-loaded ion exchange resins, whether or not the latter are coated. The coating on the drug-containing ion-exchange particles may be an extended release coating, taste masking coating, enteric coating, delayed release coating or a combination of these coatings. If drug is in the formulation in an unbound form, drug particles can optionally be coated directly with the various coatings described above” (para 0100). “The drug-containing ion-exchange particles may be coated with an extended release coating, taste masking coating, enteric coating, delayed release coating or a combination of these coatings. If drug is in the formulation in an unbound form, drug particles can optionally be coated directly with the various coatings described above” (para 01010).
 Hirsh et al. discloses “binding of drug to resin can be accomplished according to four general reactions. In the case of a basic drug, these are: (a) resin (Na-form) plus drug (salt form); (b) resin (Na-form) plus drug (as free base); (c) resin (H-form) plus drug (salt form); and (d) resin (H-form) plus drug (as free base). All of these reactions except (d) have cationic by-products and these by-products, by competing with the cationic drug for binding sites on the resin, reduce the amount of drug bound at equilibrium. For basic drugs, stoichiometric binding of drug to resin is accomplished only through reaction (d)” (para 0046). “Four analogous binding reactions can be carried out for binding an acidic drug to an anion exchange resin. These are: (a) resin (Cl-form) plus drug (salt form); (b) resin (Cl-form) plus drug (as free acid); (c) resin (as free base) plus drug (salt form); and (d) resin (as free base) plus drug (as free acid). All of these reactions except (d) have ionic by-products and the anions generated when the reactions occur compete with the anionic drug for binding sites on the resin with the result that reduced levels of drug are bound at equilibrium. For acidic drugs, stoichiometric binding of drug to resin is accomplished only through reaction (d)” (para 0047). 
The methods encompassed by Hirsh et al. of binding or attaching drug to the ion-exchange resins do not differ from those disclosed in the instant application for forming the drug loaded ion exchange resins. Applicants have not distinguished the instant invention over the prior art. 
Applicants further argue support for the claimed ranges of .04-2.9 wt % however, the Examiner maintains the position that this is regarded as new matter for two reasons. The Examples these ranges are taken from are not commensurate in scope with the claims as the Examples are not one formulation with immediate and extended release microparticles. The Examples have an ion exchange resin Duolite AP143 and the examples include T4 and T4 but the Examples do not show multiparticulates one with immediate and one with extended release with both having these amounts. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615